UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1744


CONNIE HOWELL,

                 Plaintiff - Appellant,

          v.

KELLY SERVICES, INC.; IBM,

                 Defendants – Appellees,

          and

MONICA MURRAY; DAVID DUNCAN; BEN KOTEY; JONATHAN OKAI,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-00821-LO-TCB)


Submitted:   December 18, 2015               Decided:   December 23, 2015


Before KING, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Connie Howell, Appellant Pro Se.   Yoora Pak, WILSON ELSER
MOSKOWITZ EDELMAN & DICKER LLP, McLean, Virginia; Matthew
Frederick Nieman, JACKSON LEWIS PC, Reston, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Connie Howell seeks to appeal the district court’s order

granting       the     Defendants’         motions          to     enforce        a    settlement

agreement.           We    dismiss       the   appeal        for    lack     of       jurisdiction

because the notice of appeal was not timely filed.

     Parties         are     accorded      30    days        after     the    entry        of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

May 1, 2015.          The notice of appeal was filed on June 30, 2015.

Because Howell failed to file a timely notice of appeal or to

obtain    an     extension      or       reopening          of   the   appeal          period,    we

dismiss    the       appeal.        We    deny       the    motion     for    appointment         of

counsel and dispense with oral argument because the facts and

legal    contentions         are     adequately            presented    in    the        materials

before    this       court    and    argument         would      not   aid    the       decisional

process.

                                                                                         DISMISSED




                                                 3